Citation Nr: 1011038	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-28 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shrapnel wound injury to the left 
leg with retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1970.  He received the Purple Heart Medal, the 
Combat Infantryman's Badge, the Bronze Star Medal with "V" 
device, and the Army Commendation Medal with "V" device.

These matters comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), that in pertinent part, granted service 
connection for hypertension and a shrapnel injury to the left 
leg with retained foreign body and assigned noncompensable 
evaluations, effective September 20, 2006.  In a July 2008 
rating decision, the RO increased the evaluation for the 
Veteran's left leg shrapnel injury to 10 percent disabling, 
effective September 20, 2006. 

During the pendency of this appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Detroit, Michigan 
RO, which has certified the case for appellate review.

In March 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of that 
hearing has been associated with the claims file.
In January 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has also been associated with the claims file.

The issue of entitlement to service connection for a left 
ankle disability, to include as secondary to a service-
connected left leg disability, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Records generated by VA facilities that may 
have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

With respect to the Veteran's claim for an increased 
evaluation for his hypertension, the record reflects that 
during his March 2008 Decision Review Officer hearing, the 
Veteran testified that his blood pressure was checked every 
time that he went to the VA for treatment.  (DRO Transcript 
(T.) at page (pg.) 2).  However, in reviewing the record, the 
Board observes that the Veteran's claims file does not 
contain any VA treatment records since November 2007.  
Because such records may contain information that would be 
helpful in rating the Veteran's hypertension claim, the Board 
finds the RO should make a reasonable effort to locate and 
associate with the Veteran's claims file, any outstanding VA 
treatment records pertaining to the Veteran. 

The Veteran asserts that his left leg residuals of a shrapnel 
wound have worsened since his VA examination in February 
2007.  Also, in reviewing the record, including the February 
2007 VA examination report, the Board finds that the 
available clinical evidence is not fully responsive to the 
rating criteria used to rate the Veteran's left leg muscle 
injury.  Therefore, the Board finds that a new VA examination 
is necessary to determine the current nature and extent of 
the Veteran's left leg shrapnel injury with retained foreign 
body.  Such information would be useful in the de novo 
adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his service-connected 
hypertension and left leg disability 
since September 2006.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already 
of record.  

2.  All pertinent treatment records from 
VA Medical Centers and Outpatient Clinics 
should be obtained and associated with 
the Veteran's claims file, to 
particularly include dated from November 
2007.  If no records are available, it 
must be so indicated in the claims file.
 
3.  The Veteran should be afforded a VA 
examination by the appropriate 
specialist(s) to determine the current 
nature and extent of all current 
disability resulting from his service-
connected residuals of a shrapnel injury 
to the left leg with retained foreign 
body.  

All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing to should be 
conducted, including range of motion 
studies, muscle and nerve testing, and x-
rays.

a)  The examiner must identify each 
muscle group that was injured as a result 
of the Veteran's service-connected left 
leg shrapnel injury.  He or she must 
provide complete information as to the 
type of injury (i.e. whether or not the 
wound was through-and-through, and 
whether or not the wound involves 
fracture, and/or muscle, tendon or nerve 
damage), history and complaints, and 
objective findings for each injured 
muscle group.  Also, the examiner should 
indicate whether the disability would be 
considered to be slight, moderate, 
moderately severe or severe in degree.  
In this regard, the examiner should 
comment on the presence or absence of the 
cardinal signs and symptoms of muscle 
disability including loss of power, 
weakness, and lowered threshold of 
fatigue, impairment of coordination and 
uncertainty of movement. 
		
Complete range of motion studies for the 
left leg should be provided.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups, and weakened movement, excess 
fatigability, or incoordination. 

b)  The examiner should also comment on 
whether the Veteran has neurological 
pathology as a result of his left leg 
shrapnel injury.  If so, the examiner 
should identify any and all 
symptomatology found to be present and 
identify each nerve that is affected.  
The examiner should also state which 
symptoms and neuropathy are due to, or 
affected by, the residuals of service-
connected left leg shrapnel injury and 
which symptomatology, if any, are due to 
other conditions.

c)  The examiner should also comment on 
whether the Veteran has scar(s) as a 
result of his left leg shrapnel injury.  
If so, the examiner should describe the 
precise location of the scar(s).  Give 
the measurement of length and width (at 
its widest part) of all scars.  The 
examiner should also state whether there 
is pain in the scar on examination and 
note whether any of the scars involve 
underlying soft tissue loss or damage.

4.  The Veteran should be afforded a VA 
examination by the appropriate 
specialist(s) to determine the current 
nature and severity of his service-
connected hypertension.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests 
must be performed.  

5.  Following completion of the above, 
the issues on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as necessary.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



